DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/06/2022 have been fully considered but they are not persuasive. 

The Applicant contends, “Applicant submits that steps 455 and 460 are not used to detect if the decoder has stalled”.
The Examiner disagrees and asserts that stall/stalled can be defined as “to come to a standstill” and is considered a synonym of delayed (https://www.merriam-webster.com/dictionary/stall, https://www.thesaurus.com/browse/stalled).  In Step 455 in Xiong, if the syndrome weight is not equal to zero, then the successful decoding of a data item cannot be concluded; hence, the iterative decoder is delayed/stalled by its inability to conclude decoding of a data item.  Column 13, line 55 to column 14, line 13 in Xiong indicates that the process may proceed back to operation 415 so that the decoder rather than successfully concluding decoding is stalled/delayed in order to perform at least an additional decoding iteration.  Column 14, lines 10-13 in Xiong also teaches that if the syndrome does not reach zero decoding can be declared a failure, which is also a stall condition.

The Applicant contends, Xiong can’t teach or suggest the above limitation of claim 1, namely, “detecting a stall condition in the plurality of iterations; and responsive to the detection, error correcting the codeword based on a comparison between a second bit flipping criterion and the energy function of each of the plurality of bits of the codeword, wherein the 2nd bit flipping criterion is different from the 1st bit flipping criterion” [Emphasis Added by Applicant].
The Examiner would like to point out that the Applicant presents an alternative view of how to interpret the Xiong patent arguing that because the Xiong patent teaches other things that it cannot teach the cited limitation of claim 1 (“detecting a stall condition in the plurality of iterations; and responsive to the detection, error correcting the codeword based on a comparison between a second bit flipping criterion and the energy function of each of the plurality of bits of the codeword, wherein the 2nd bit flipping criterion is different from the 1st bit flipping criterion”).  The Examiner disagrees since just because the Xiong patent teaches other things does not mean it cannot teach the, above, cited limitation as well.  In particular, the Examiner provided very specific arguments on the exact reasoning on why the Xiong patent reads on that limitation.  37 CFR 1.111(b) states, “The read by the Applicant or patent owner must be reduced to a riding which distinctly and specifically point out the supposed errors in the Examiner’s action and must reply to every ground of objection and rejection in the prior Office action”. The Examiner fails to see how the Applicant has addressed the Examiner’s rejection, which the Examiner still feels is appropriate and correct as follows: Xiong et al. (US 11,146,290 B1) teaches etecting a stall condition in the plurality of iterations (Steps 455 and 460 in Figure 4 of Xiong are provided to detect, if the iterative decoder has stalled, i.e., failed to make progress in decoding the codeword after all the bit nodes for the current codeword have been processed; Note: Column 13, lines 55-67 in Xiong teach that when the iterative decoder stalls, i.e. fails to make processing decoding the codeword, the decoder may further determine whether a new iteration needs to be performed); and responsive to the detection, error correcting the codeword based on a comparison between a second bit flipping criterion and the energy function of each of the plurality of bits of the codeword, wherein the second bit flipping criterion is different from the first bit flipping criterion (Steps 420, 425 and 430 in Figure 4 of Xiong teach responsive to the detection Steps 455 and 460 in Figure 4 of Xiong, error correcting the codeword in Step 445 based on a comparison between a second/updated bit flipping criterion T_FL-1 and the energy function E(vk, k) of plurality of hard decision bits associated with bit nodes used for decoding of the codeword, wherein the second bit flipping/updated criterion T_FL-1 is different from the first bit flipping criterion T_FL-1; Note: Column 12, lines 14-39 in Xiong clearly suggests that the flipping criterion T_FL-1 is updated in each iteration to match the requirements for specific bit nodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 8-10, 12-13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 11,146,290 B1, hereafter referred to as Xiong) and Tam; Eugene Jinglun (US 20140164879 A1, hereafter referred to as Tam).

Rejection of claims 1, 8 and 15:
Xiong et al. (US 11,146,290 B1, hereafter referred to as Xiong) teaches receiving a codeword comprising a plurality of bits from a channel (Step 405 in Figure 4 of Xiong clearly suggests receiving a codeword comprising a plurality of bits from a channel);
iteratively error correcting the codeword in a plurality of iterations based on a
comparison between a first bit flipping criterion and an energy function of
each of the plurality of bits of the codeword (Steps 430, 445 in Figures 4 and 6; and, Column 12, lines 40-65 of Xiong is an iterative step for iteratively error correcting the codeword by flipping bits in step 445 in a plurality of iterations based on a comparison between a first bit flipping energy threshold/criterion T_FL-1 and a flipping energy function E(vk, i) of each of the plurality of hard decision bits associated with bit nodes used for decoding of the codeword);
detecting a stall condition in the plurality of iterations (Steps 455 and 460 in Figure 4 of Xiong are provided to detect, if the iterative decoder has stalled, i.e., failed to make progress in decoding the codeword after all the bit nodes for the current codeword have been processed; Note: Column 13, lines 55-67 in Xiong teach that when the iterative decoder stalls, i.e. fails to make processing decoding the codeword, the decoder may further determine whether a new iteration needs to be performed); and
responsive to the detection, error correcting the codeword based on a comparison between a second bit flipping criterion and the energy function of each of the plurality of bits of the codeword, wherein the second bit flipping criterion is different from the first bit flipping criterion (Steps 420, 425 and 430 in Figure 4 of Xiong teach responsive to the detection Steps 455 and 460 in Figure 4 of Xiong, error correcting the codeword in Step 445 based on a comparison between a second/updated bit flipping criterion T_FL-1 and the energy function E(vk, k) of plurality of hard decision bits associated with bit nodes used for decoding of the codeword, wherein the second bit flipping/updated criterion T_FL-1 is different from the first bit flipping criterion T_FL-1; Note: Column 12, lines 14-39 in Xiong clearly suggests that the flipping criterion T_FL-1 is updated in each iteration to match the requirements for specific bit nodes).
In addition, Steps 430, 445 in Figures 4 and 6; and, Column 12, lines 40-65 of Xiong clearly suggests flipping one or more bits of the plurality of bits for the codeword that satisfy the 1st bit flipping energy threshold/criterion.   
Figure 1 in Tam, in an analogous art, teaches a memory device 100 and a processing device 62, operatively coupled with a memory device to receive codewords for use in an iterative decoder. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xiong with the teachings of Tam by including use of a memory device and a processing device, operatively coupled with a memory device to receive codewords and iteratively decoding codewords.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a memory device and a processing device, operatively coupled with a memory device to receive codewords and iteratively decoding codewords would have provided increased error correction capabilities for an ECC device (paragraph [0015] on page 2 of Tam.

Rejection of claims 2 and 9:
Steps 430, 445 in Figures 4 and 6; and, Column 12, lines 40-65 of Xiong is an iterative step for iteratively error correcting the codeword by flipping Initial hard decision bits in step 445 in a plurality of iterations based on a comparison between a first bit flipping energy threshold/criterion T_FL-1 and a flipping energy function E(vk, i) of each of the plurality of hard decision bits associated with bit nodes used for decoding of the codeword.

Rejection of claims 3, 10 and 16:
Steps 420, 425 and 430 in Figure 4 of Xiong teach responsive to the detection Steps 455 and 460 in Figure 4 of Xiong, error correcting the codeword by flipping Initial hard decision bits in step 445 based on a comparison between a second/updated bit flipping criterion T_FL-1 and the energy function E(vk, k) of plurality of hard decision bits associated with bit nodes used for decoding of the codeword, wherein the second bit flipping/updated criterion T_FL-1 is different from the first bit flipping criterion T_FL-1.  Note: Column 12, lines 14-39 in Xiong clearly suggests that the flipping criterion T_FL-1 is updated in each iteration to match the requirements for specific bit nodes.

Rejection of claims 5, 12 and 18:
Column 12, lines 40-67 in Xiong clearly suggests determining that the energy function E(vk, i) of the bits is less than the 2nd/updated bit flipping threshold T_FL-1.

Rejection of claims 6, 13 and 19:
Steps 430, 445 in Figures 4 and 6; and, Column 12, lines 40-65 of Xiong clearly suggests Steps 450 and 455 for monitoring syndromes that result from the error correction of the codeword in the plurality of iterations in Step 445; and
detecting a stall pattern in syndromes that result from the error correction of the
codeword in consecutive iterations from the plurality of iterations in Steps 455 and 460.


Allowable Subject Matter
Claims 4, 7, 11, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the rejections of claims 1-6, 8-13 and 15-19 clearly identify the differences between Prior Art of record and that which is claimed in claims 7, 14 and 20 since dependent claims inherit all the limitations of claims from which they depend and any intervening claims.

Hence the prior art taken alone or in any combination fail to teach the claimed novel feature of claims 7, 14 and 20 in view of respective base and intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112